department of the treasury internal_revenue_service washington d c tax exempt and coreor sep set er ra-ti uil no khrekekkeeak rekkkkkkke rkkkkkkkkk legend taxpayer a c ccceeeeeeeeeeeeeaees rekkkekkkk rermhkeckek pra a eeeeseeceeeeceseseeesetesseeeeneees reeekereeeeeerereere ne ee aaa roth_ira x oes eeeeeeeseeeereeeee eee aac amount ce ceeeeeeee cence ees gretennnnee amount cccccceceee eee reas grrreanneee dear kekkkkkkkk this is in response to a request dated date as supplemented by correspondence dated date in which your authorized representative requests relief under sec_301_9100-3 of the procedure and administration regulations regulations on your behalf you submitted the following facts and representations in connection with your request taxpayer a maintained ira a and ira b individual_retirement_arrangements iras taxpayer a converted amount from ira a to roth_ira x and converted described in sec_408 of the internal_revenue_code the code 20' amount from ira b to roth_ira x institution a all accounts are maintained by financial in december taxpayer a had her federal_income_tax return for prepared by a tax professional who was not aware that she was ineligible for a roth_ira_conversion in large part to income attributable to taxpayer a not being reported until september roth conversions within enough time to do so the tax professional did not inform taxpayer a of the need to recharacterize her due in taxpayer a received forms 1099-r from financial_institution a for 2g reporting amount sec_1 and as taxable_distributions from iras a and b respectively since financial_institution a was unable to effect the recharacterization of roth_ira x back to a traditional_ira before the due_date for filing taxpayer a’s _ tax_return financial_institution a has not had to reissue subsequent forms 1099-r to reflect the recharacterization of roth_ira x thus the forms that the service has received are inconsistent with taxpayer a’s __ tax_return which was prepared to reflect the recharacterization the forms 1099-r on file with the service continue to show amount sec_1 and as taxable_distributions that were not included in taxpayer a’s income as reported on the return a discrepancy that could have triggered an audit adjustment or at least an inquiry from the service taxpayer a’s january request for relief under sec_301_9100-3 of the regulations was submitted to the service prior to the service discovering that taxpayer a had failed to make a timely recharacterization of roth_ira x to a traditional_ira based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a be granted a period of days from the date of this letter_ruling to recharacterize roth_ira x back to a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations code sec_408a and sec_1_408a-5 of the federal_income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the 7u3 roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year furthermore q a-2 provides that in the case of a husband and wife who file a joint federal_income_tax return the modified_adjusted_gross_income subject_to the dollar_figure limit is the modified_adjusted_gross_income derived from the joint_return using the couple's combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the internal_revenue_service service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if the taxpayer's request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a was not eligible to do a roth_ira_conversion in her modified_adjusted_gross_income exceeded the dollar_figure limit of code sec_408a taxpayer a failed to recharacterize roth_ira x back to a traditional_ira within the time permitted by law therefore it is necessary to determine whether taxpayer a is eligible for relief under the provisions of sec_301_9100-3 of the regulations because although taxpayer a was ineligible for the roth_ira_conversion taxpayer a was unaware that she was ineligible until receiving notice from her tax professional upon the completion and filing of her tax_return one week before the october extended due_date taxpayer a was advised by her tax professional of the need to recharacterize roth_ira x but did not have adequate time to recharacterize the failed conversions before the due_date of the return as a result taxpayer a requested this ruling after discovering her mistake prior to the service discovering her failure to make a timely election to recharacterize thus taxpayer a satisfies clauses i and v of sec_301_9100-3 of the regulations in addition the statute_of_limitations on taxpayer a’s federal_income_tax return remains open and the interests of the government would not be prejudiced by providing relief accordingly the service concludes that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed days from the date of this letter to recharacterize roth_ira x back to a traditional_ira -_ this letter assumes that the above traditional iras and roth_ira qualify under code sec_408 and sec_408a respectively at all relevant times this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office should you have any concems regarding this ruling please contact identification_number at - _ please address all correspondence to rrerkkurek sincerely moy a ch tent wiiflmro cariton a watkins manager employee_plans technical group
